MORRISON, Judge.
The two cases were heard together and will be jointly considered on appeal. The conviction in each case is for burglary upon a plea of nolo contendere, and the punishment in each case was assessed at two years. No effort was made to cumulate the sentences.
By stipulatipn, by appellant’s written confession and by his testimony it is shown that on April 18, 1964, and again on April 23, 1964, appellant and three companions broke into railroad box cars from which certain items were stolen.
Finding the evidence sufficient to sustain the conviction and no reversible error appearing, the judgment in each case is affirmed.